Case: 11-40820     Document: 00511824212         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-40820
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JUAN JOSE HERRERA-MONTES, also known as Hilario Arce,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:06-CR-257-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Juan Jose Herrera-Montes
raises an issue that he concedes is foreclosed by United States v. Molina-Gazca,
571 F.3d 470, 474 (5th Cir. 2009), in which this court determined that pretrial
detention tolls a term of supervised release in accordance with 18 U.S.C.
§ 3624(e), “provided a conviction ultimately occurs.” The appellant’s motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.